Citation Nr: 1511824	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  06-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for a bipolar disorder.

2.  Entitlement to an evaluation in excess of 30 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran had active duty service from May 1963 to February 1967.  

This case initially came before the Board of Veterans Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO), which granted an increased rating of 30 percent for hypothyroidism, effective March 16, 2004.  In March 2013, the Board remanded the issue on appeal to the RO for additional development.  An October 2014 rating decision granted an increased rating of 50 percent for a bipolar disorder, effective on March 16, 2004, and granted a total disability rating based on individual unemployability (TDIU) and Dependents' Educational Assistance (DEA), both of which were effective on April 17, 2004, the date the veteran stopped working.  Consequently, the issues of entitlement to TDIU and DEA have been granted in full and are no longer on appeal.  Because the grant of a 50 percent rating for a bipolar disorder is not the maximum schedular rating allowable, this issue is still part of the current appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

A December 2014 statement from the Veteran, forwarded by the Veteran's attorney in February 2015 and received by VA on February 26, 2015, which is prior to the promulgation of a decision in this appeal, requests withdrawal of his appeal on the issues of entitlement to an evaluation in excess of 50 percent for a bipolar disorder and entitlement to an evaluation in excess of 30 percent for hypothyroidism.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to an evaluation in excess of 50 percent for a bipolar disorder and entitlement to an evaluation in excess of 30 percent for hypothyroidism have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated and received by VA on December in 2014, the Veteran noted that he wished to withdraw his appeal on all pending claims, which means that he wishes to withdraw his claim on the issues of entitlement to an evaluation in excess of 50 percent for a bipolar disorder and entitlement to an evaluation in excess of 30 percent for hypothyroidism.  

Although there is a statement on file on behalf of the Veteran dated January 9, 2015, in which it is noted that the Veteran does not wish to withdraw his pending appeal, the subsequent statement on behalf of the Veteran, dated February 19, 2015 and received by VA on February 26, 2015, to withdraw his appeal on all claims is more recent and is, therefore, considered to express the veteran's current wish.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the December 2014 statement from the Veteran, sent in by his attorney in February 2015, indicates that he no longer wishes to pursue the appeal on the issues of entitlement to an evaluation in excess of 50 percent for a bipolar disorder and entitlement to an evaluation in excess of 30 percent for hypothyroidism.  Rather, he states that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to an evaluation in excess of 50 percent for a bipolar disorder and entitlement to an evaluation in excess of 30 percent for hypothyroidism.



ORDER

The appeal as to entitlement to an evaluation in excess of 50 percent for bipolar disorder is dismissed.

The appeal as to entitlement to an evaluation in excess of 30 percent for hypothyroidism is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


